Case 7:20-cr-01668 Document1 Filed on 09/17/20 in TXSD Page 1of3
United States District Court
Sous! QR Os ARIST, Phan Compan

SEP 17 2020 UNITED STATES DISTRICT COURT

for the

id J. Bradley, Clerk
David ¥s - Southern District of Texas

 

United States of America ) 2
v. ) _ eal
) Case No. M-Abd - 1G
Jennifer MALDONADO )
DOB: 1997 Citizenship: United States
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of September 16, 2020 in the county of Hidalgo in the -
Southem District of Texas , the defendant(s) violated:
|
Code Section Offense Description
21 U.S.C. § 841(a)(1) Possession With Intent to Distribute a Controlled Substance/Approximately
:

13.24 Kilograms of Methamphetamine, a Schedule II Controlled Substance.

| 21 U.S.C. § 952 Illegal Importation of a Controlled Substance/Approximately/Approximately
13.24 Kilograms of Methamphetamine, a Schedule I] Controlled Substance.

This criminal complaint is based on these facts:
SEE ATTACHMENT "A"

Submitted by reliable electronic means, sworn to and attested to telephonically per Fed. R. Cr. P. 4.1,
and probable cause found on:

Y Continued on the attached sheet.

/s/ Jesus Palomo

 

Complainant's signature

Jesus Palomo HSI Special Agent
Printed name and title

Approved by AUSA Matthew Redavid

 

, ;
nie: PF/2022 CS!0R M1 7p

Ck Judge’s signature
City and state: McAllen, Texas Scott Hacker, US Magistrate Judge

Printed name and title
1.

Case 7:20-cr-01668 Document1 Filed on 09/17/20 in TXSD Page 2 of 3

Attachment A

The purpose of this affidavit is in support of a complaint to arrest Jennifer Maldonado, a
United States Citizen, for violations of 21 USC 841(a)(1) (Possession with intent to
Distribute a Controlled Substance) and 21 USC 952 (Illegal Importation of Controlled
Substance). The information in this affidavit is based on personal knowledge and
information provided to me by other law enforcement officers and individuals. The
information in this affidavit is provided for the limited purpose of establishing probable
cause. The information is not a complete statement of all the facts related to this case.

On September 16, 2020, Homeland Security Investigations in McAllen, Texas, (HSI
McAllen) received a request for investigative assistance from the U.S. Customs and
Border Protection (CBP) Office of Field Operations at the Anzalduas Port of Entry (POE)
in Mission, Texas. At 9:23 am, CBP Officers (CBPOs) detained Jennifer

MALDONADO (hereafter MALDONADO), a citizen of the United States, while
attempting to enter the U.S. with approximately 13.24 kilograms of methamphetamine
concealed within the center console of the vehicle she was driving. MALDONADO
entered the United States through the Anzalduas, Texas Port of Entry operating a maroon
in color Pacifica van with Texas License plate #B W4X982. The vehicle was registered
to Jennifer MALDONADO.

At the Anzalduas Port of Entry, Customs and Border Protection Officers (CBPO) referred
MALDONADO to a secondary inspection due to a TECS hit for not declaring over
$10,000.00 that were found concealed on her body during a previous inspection.

During the secondary inspection, CBP officers conducted a Non-Intrusive inspection
using the Z-Portal. CBP officers analyzed the scan and discovered anomalies within the
vehicle’s center console.

A physical search was conducted. During the search, a CBP officer disassembled the
center console and found a hidden compartment in the center console. Twenty-one
shrink wrapped packages containing a white crystalline powder were extracted from the
hidden compartment. A GEMINI tool was used to test the crystalline substance that
tested positive for methamphetamine. The total weight of the packages resulted in a
weight of 13.24 kgs.

Homeland Security Investigations (HSI) Special Agent (SA) Palomo responded to the
Anzalduas POE to assist in the investigation. SA Palomo advised MALDONADO of her
Miranda warning in Spanish. MALDONADO waived her rights in writing and spoke to
SA Palomo. HSI Special Agents interviewed MALDONADO, who stated that she
knowingly transported what she believed to be “cocaine” hidden in her vehicle.
MALDONADO admitted that she was transporting the contraband into the United States
to pay off a debt that she owed in Mexico. MALDONADO admitted that she new that
 

Case 7:20-cr-01668 Document1 Filed on 09/17/20 in TXSD Page 3 of 3

there was a possibility that she would be caught but agreed to transport the contraband
because she believed she had no other options of paying off the debt in Mexico.
MALDONADO admitted that once she crossed the contraband into the United States, she
would receive a call on her phone and be given directions to a location where she would
drop off the vehicle so someone else could pick it up and have it unloaded.
